DETAILED ACTION
The amendment filed on May 11, 2021 is acknowledged.  Claims 1-5, 7-9, and 11 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 discloses the roof substrate “being substantially same in area as the plurality of the plurality of bracket members.”  There is no support in the original disclosure for this limitation.  The specification 
The remaining claims listed above are rejected due to their dependence upon the rejected claim discussed in detail above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 discloses the roof substrate “being substantially same in area as the plurality of the plurality of bracket members.”  It is unclear what Applicant means by this limitation.   It is unclear whether this means the substrate has substantially the same cross-sectional area as the plurality of bracket members, or if the substrate is in substantially the same area as the bracket members.  Since this is not discussed in the specification, or shown in the drawings, Examiner will assume Applicant means in the same area for examination purposes.  
The remaining claims listed above are rejected due to their dependence upon the rejected claim discussed in detail above.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, and 11 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Heckelsberg (US Patent 4296581), in view of Simpson (US Patent 4528789), in view of Krause (US Patent 8833025 B2), and further in view of Bilge (US Patent 9051741 B2).  [Claims 1-4] Heckelsberg discloses a roof construction system comprising: a plurality of bracket members (21), with a first end of the plurality of bracket members being coupled to the roof (Figure 1); a plurality of interlocking roof panels (11); and a plurality of sliding roof clips (27) coupled to a second end of the plurality of bracket members and the plurality of interlocking roof panels.  At least one of the plurality of bracket members includes a first end wall (23) and a second end wall (bottom flange) with a body wall (central vertical portion) spanning therebetween, the first end wall extending in a first direction away from the body wall and the second wall extending in a second direction opposite the first direction and substantially parallel with the first direction away from the body wall, the first end wall being coupled to the roof (Figure 2).  The first and second end walls are parallel to each other with the body wall being perpendicular to each of the first and second end walls (Figure 2).  
Heckelsberg discloses the claimed invention as discussed above, but does not disclose a roof substrate that is substantially same in area as the plurality of bracket members.  Simpson discloses a roof substrate (32) connected to roof rafters (20) and to end walls of bracket members (40) (Figure 3).  The roof substrate is substantially same in area as the plurality of bracket members (Figure 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a roof substrate into the roof construction system of Heckelsberg as suggested and taught by Simpson.  It is well known in the art to include a roof substrate, such as a flexible membrane over roof rafters in order to prevent moisture infiltration into the building.  Providing a roof 
Heckelsberg discloses the claimed invention as discussed above, but does not disclose at least a pair of bracket members being positioned in at least a substantially abutting side by side configuration or the plurality of bracket members comprising a composite material having a low thermal conductivity.  Krause discloses a construction system capable of being used on a roof (Column 5, lines 19-25) comprising: a substrate (421A); a plurality of bracket members (414A) coupled to the substrate (Figure 26); and a plurality of panels (410) (Figure 23).  The bracket members comprise a composite material (brackets can have various fibers incorporated into them as well as inserts – Column 8, lines 34-50) having a low thermal conductivity that provides a thermal break between the roof substrate and the roof panels (Column 1, lines 56-59 and Column 2, lines 45-50).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the bracket members of Heckelsberg to be a composite material having a low thermal conductivity as suggested and taught by Krause.  Krause teaches that it is desirable to use composite members with low thermal conductivity in order to eliminate or reduce thermal bridging from exterior to interior conditions (Column 1, lines 56-59).  Forming the bracket members from a composite material give the members a high insulative value and good strength due to the added reinforcement.  
Krause discloses an embodiment of the bracket member (Figures 14 and 15) having the shape of 2 identical opposing, bracket members integrally formed as one U-shaped member with an enclosed opening therebetween, but does not disclose the U-shaped member being formed by a pair of separate bracket members positioned in abutting side by side configuration.  Bilge discloses wall bracket members, which are formed of identical, opposing bracket members, which can be formed as either an integral bracket, or two separate bracket sections abutting one another (55e, Figures 11 and 12, or 55e, Figures 37 and 38).  Before the effective filing date of the claimed invention, it would have been obvious Nerwin v. Erlichman, 168 USPQ 177, 179.  
[Claim 5] The plurality of roof panels comprise metal panels having a cross-sectional configuration.  
[Claims 7 and 8] Heckelsberg discloses the claimed invention as discussed above, but does not disclose the first end wall including a first reinforcement channel with a first end wall strip slidably positioned therein, or the second end wall including a second reinforcement channel with a second end wall strip slidably positioned therein.  Krause discloses that the first end wall of its bracket can include a first reinforcement channel (428A), with a first end wall strip (rigidifying inserts – Column 16, lines 1-4) slidably positioned therein and the second end wall further includes a second reinforcement channel (428A), with a second end wall strip slidably positioned therein (Figure 25).  The first and second reinforcement strips can comprise a metal member (Column 7, lines 1-3).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate reinforcement channels and wall strips into the bracket members of Heckelsberg as suggested and taught by Krause.  Krause teaches that the strips help provide rigidity to the brackets and the reinforcement channels provide easy placement of the strips on the bracket members.  
[Claim 9] Heckelsberg further discloses the sliding clips comprise a metal member (Column 3, lines 36-41).  [Claim 11] The clips allow for slidable movement between the plurality of sliding clips and the roof panels (Figure 9).

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.  Applicant argues that Examiner failed to address Applicant’s arguments related to the Bilge reference.  Examiner respectfully disagrees.  The previous Office Action discussed Applicants arguments against the Bilge reference in the “Response to Arguments” section of the previous Office Action dated February 22, 2021. 
With respect to the new claim amendments discussed in the arguments, Examiner has updated the rejection to address the new limitations pertaining to the composite material and the roof substrate.
Finally, Applicant argues that Bilge does not disclose a bracket member having the same shape as the claimed invention, or a roof substrate.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner has cited Bilge because Bilge teaches making brackets as one piece, unitary structures, or two separate structures abutting one another to form a structure identical to the one piece structure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635